Britt, J.
Following the trial in superior court, defendant’s present counsel was appointed to represent him in this court. In his brief, he brings forward three assignments of error.
After judgment was imposed in superior court defendant’s counsel moved that the judgment be arrested, contending that the bill of indictment, containing two counts against defendant, was defective. In his brief, counsel reviews the statutes and Supreme Court *303decisions relating to armed robbery and kidnapping and then concludes that after a careful study of the law he can find no authority to support his assignments of error pertaining to the bill of indictment.
In his third assignment of error, defendant’s counsel contends that the sentence imposed by the trial judge was excessive and violated the constitutional provisions against cruel and unusual punishment. In State v. Kelly, 3 N.C. App. 72, 164 S.E. 2d 22, in an opinion by Morris, J., this court held:
"* * * 'pjjjg Qourt and the Supreme Court of North Carolina have held repeatedly that a sentence within the statutory limits is not excessive, nor does it constitute cruel and unusual punishment. State v. Burgess, 1 N.C. App. 142, 160 S.E. 2d 105; State v. Chapman, 1 N.C. App. 622, 162 S.E. 2d 142; State v. Bruce, 268 N.C. 174, 150 S.E. 2d 216; State v. Parrish, 273 N.C. 477, 160 S.E. 2d 153.”
The sentence imposed by the trial court was well within the maximum permitted by the statutes.
Each of the assignments of error is overruled and the judgment of the superior court is
Affirmed.
Mallard, C.J., and Parrer, J., concur.